DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2022 has been entered.
Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Strohmann et al (2018/0129849).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmann et al (2018/0129849) (herein “Strohmann”) in view of LUKACS et al (2016/0296975) (herein “LUKACS”).	In regards to claims 1, 11 and 16, Strohmann teaches an ultrasonic sensor (See; Fig. 15 ultrasonic sensor array) comprising: a two-dimensional array of ultrasonic transducers, wherein the two-dimensional array of ultrasonic transducers is substantially flat (See; Figs. 14A-C, 15 and p[0085] for a two dimensional array of discrete sensor elements); a contact layer overlying the two-dimensional array of ultrasonic transducers (See; p[0092] for a platen layer); a matching layer between the two-dimensional array of ultrasonic transducers and the contact layer, wherein the matching layer has a non-uniform thickness overlying the two- dimensional array of ultrasonic transducers (See; p[0092] for coupling layers with portions of the PMUT elements 700a in an array of PMUT elements 700a which may be tuned with … different material thicknesses); and an array controller configured to control activation See; Fig. 1 and p[0120] for a control system 110), such that during the imaging operation, the array controller is configured to: activate a first subset of ultrasonic transducers of the two-dimensional array of ultrasonic transducers associated with a first region of the two-dimensional array of ultrasonic transducers at a first transmission frequency, wherein the first transmission frequency is determined such that a first thickness of the matching layer at the first region is substantially equal to a quarter wavelength of the first transmission frequency; activate a second subset of ultrasonic transducers of the two-dimensional array of ultrasonic transducers associated with a second region of the two-dimensional array of ultrasonic transducers at a second transmission frequency, wherein the second transmission frequency is determined such that a second thickness of the matching layer at the second region is substantially equal to a quarter wavelength of the second transmission frequency, wherein the first region and the second region are non- overlapping regions of the two-dimensional array of ultrasonic transducers and wherein the first thickness and the second thickness are different (See; p[0087], p[0092] where operating frequencies of portions of the PMUT elements 700a in an array of PMUT elements 700a may be tuned with … different material thicknesses. This implies that for each portion of the PMUT array with its given coupling layer thickness the operating frequency is tuned for optimal signal strength and coupling which inevitably results into an operating frequency with a quarter wavelength that matches the coupling layer thickness for that portion of the PMUT array. Quarter wavelength tuning for impedance matching layers is standard practice in the field of acoustics); and combine the plurality of pixels into a compound fingerprint image, wherein the compound fingerprint image compensates for the non-uniform thickness of the matching layer (See; Fig. 10 step 1015, Fig. 15 p[0087] and p[0104] for generating images from data obtained with different operating frequencies which includes those tuned with… different material thicknesses). Strohmann fails to explicitly teach setting the first and second See; p[0053] where the thickness of each matching layer is approximately equal to a quarter wavelength of the frequency). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to set the particular frequencies of the differing thicknesses in Strohmann to be equal to a quarter wavelength to improve the coupling of the acoustic energy from the active layer to the propagating medium for optimal sensing. 	Claim 11 has materially the same disclosure as claim 1 and is rejected for the same reasons above.	Claim 16 has materially the same disclosure as claim 1 and is rejected for the same reasons above, except for “monitoring a signal for each of the plurality of transmission frequencies at the plurality of regions and for the plurality of regions, setting a transmission frequency of the plurality of transmission frequencies having a highest signal for a region as the transmission frequency for the region” (See; p[0087], p[0092] where operating frequencies of portions of the PMUT elements 700a in an array of PMUT elements 700a may be tuned with … different material thicknesses. This implies that for each portion of the PMUT array with its given coupling layer thickness the operating frequency is tuned for optimal signal strength.  Where it is implicit that each signal from each PMUT region is “monitored” / received for processing. Further Strohmann teaches that each transmission frequency is set according to each thickness and thus each thickness would be equivalent to a “highest signal” for said thickness to achieve the highest possible signal strength for each thickness region)	In regards to claim 2, Strohmann teaches wherein the first region and the second region are See; p[0087] for different portions of the PMUT elements with differing thicknesses).
	In regards to claim 3, Strohmann teaches wherein the first region and the second region are associated with different columns of ultrasonic transducers of the two-dimensional array of ultrasonic transducers (See; p[0087] where it would be obvious to select different rows / columns to optimize signal strength across the array with different material thickness).
	In regards to claim 4 Strohmann teaches wherein the first region and the second region are associated with different rows of ultrasonic transducers of the two-dimensional array of ultrasonic transducers (See; p[0087] where it would be obvious to select different rows / columns to optimize signal strength across the array with different material thickness).
	In regards to claims 5, 12 and 18, LUKACS fails to explicitly teach wherein the first thickness of the matching layer at the first region is substantially equal to a quarter wavelength of the first transmission frequency plus or minus a one-eighth wavelength of the first transmission frequency and the second thickness of the matching layer at the second region is substantially equal to a quarter wavelength of the second transmission frequency plus or minus a one-eighth wavelength of the second transmission frequency. However, LUKACS states that the thickness of each matching layer is approximately equal to a quarter wavelength (See; p[0053]). It would have been obvious to one of ordinary skill in the art of acoustics to tune the operating frequency according to the thickness of the matching layer to achieve constructive interference, where destructive interference occurs at multiples of half of the wavelength and therefore would tune the frequency to match the quarter-wavelength as 
	In regards to claims 6 and 13, Strohmann teaches wherein during the imaging operation, the array controller is configured to: activate a third subset of ultrasonic transducers of the two-dimensional array of ultrasonic transducers associated with a third region of the two-dimensional array of ultrasonic transducers at a third transmission frequency, wherein a third thickness of the matching layer at the third region is substantially equal to a quarter wavelength of the third transmission frequency, wherein the first region, the second region, and the third region are non-overlapping regions of the two- dimensional array of ultrasonic transducers (See; p[0087] where it is implied that there may be many regions of different thicknesses, including a third portion). Strohmann fails to explicitly teach setting the transmission frequencies being determined such that a thickness of the matching layer at the particular region is substantially equal to a quarter wavelength of the transmission frequency.	However, LUKACS teaches setting the transmission frequencies being determined such that a thickness of the matching layer at the particular region is substantially equal to a quarter wavelength of the transmission frequency (See; p[0053] where the thickness of each matching layer is approximately equal to a quarter wavelength of the frequency). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to set the particular frequencies of the differing thicknesses in Strohmann to be equal to a quarter wavelength to improve the coupling of the acoustic energy from the active layer to the propagating medium for optimal sensing.

	In regards to claims 7 and 14, Strohmann teaches wherein the first thickness, the second thickness, and the third thickness are different (See; p[0087] where it is implied that there may be many regions of different thicknesses, including a third portion).	In regards to claim 15, Strohmann teaches wherein the activating the first subset of ultrasonic transducers and the activating the second subset of ultrasonic transducers is based on requirement of an application using the compound fingerprint image (See; p[0087] where to form a compound fingerprint image would require all portions of the PMUT elements 700a to be activated).	In regards to claim 17 LUKACS teaches that a thickness of the matching layer at the particular region is substantially equal to a quarter wavelength of the transmission frequency (See; p[0053] where the thickness of each matching layer is approximately equal to a quarter wavelength of the frequency). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to set the particular frequencies of the differing thicknesses in Strohmann to be equal to a quarter wavelength to improve the coupling of the acoustic energy from the active layer to the propagating medium for optimal sensing.	In regards to claim 20, Strohmann teaches determining how ultrasonic transducers of the two-dimensional array of ultrasonic transducers are grouped with available transmission frequencies (See; p[0087], p[0092] where operating frequencies of portions of the PMUT elements 700a in an array of PMUT elements 700a may be tuned with … different material thicknesses. This implies that for each portion of the PMUT array with its given coupling layer thickness the operating frequency is tuned for optimal signal strength and thus each of these transducers employing the same thickness would be inherently “grouped”).

Claims 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmann et al (2018/0129849) (herein “Strohmann”) in view of LUKACS et al (2016/0296975) (herein “LUKACS”) and See; p[0009], p[0117] where the matching layer may be configured to be a geometric mean of the acoustic impedance of the piezoelectric receiver layer and the acoustic impedance of the platen layer). Therefore it would have been obvious at the time of the invention to modify the acoustic impedances of the matching layer so as to achieve optimal signal strength for the particular thicknesses of the PMUT array. 
	In regards to claim 9, Strohmann fails to explicitly teach further comprising a packaging epoxy overlying the two-dimensional array of ultrasonic transducers, such that the matching layer is connected to the packaging epoxy and the contact layer. However, Ganti teaches a packaging epoxy overlying the two-dimensional array of ultrasonic transducers, such that the matching layer is connected to the packaging epoxy and the contact layer (See; p[0016], p[0051] and p[0092]-p[0093] for epoxy based  coated matching layers). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the matching layer of Strohmann to have an epoxy coating so as to better mitigate the impedance mismatch between the piezoelectric element and the transmission medium.
	In regards to claims 10 and 19, Strohmann fails to explicitly teach wherein the matching layer is an adhesive layer for bonding the two-dimensional array of ultrasonic transducers to the contact layer. See; p[0051], p[0087] and p[0098] where adhesive layers may be selected to serve as a composite matching layer). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use an adhesive layer as the matching layer to reduce the number of layers needed, decreasing device thickness and cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627